Ronorable Robert 9. Calvcrt      Opinion No. C- 551
Comptrollerof Public Accounts
Auetin, Texas                    Rer Whether the funds appro-
                                     priated to the Health
                                     Department may be expended
                                     for transportation,meals
                                     and lodging for personnel
                                     attending schools, clinics
                                     or conferenceswhen leave
                                     from re ular duties exceed
Dear Mr. Calvertt                    thirty 730) citlendardays.
          Your recent letter requests the opinion of this office
on the above captioned matter, from which we quote in part?
         "The question has arisen as to the correct
    application'of two provision8 found in H.B. #12,
    Acts of the 59th Legislature. Each provision is
    found in Article II of this Act.
         19
          . . .
         "Please advise if the fund6 appropriated to
    the Health Department may be expended for tranrporta-
    tion, meal8 and lodging for personnel attending
    schools, clinics, or conferences.-whenleave from
    regular duties excead thirty (30) calendar days.
         "A letter setting out the position of the
    Health Department is enclosed."
          The provisions of the General AppropriationsAct (House
Bill 12, Acts of the 59th Legislature,Regular Session, 1965)
under which you state the question has arieen are aa follows8
         "It ,is further provided that a program of,non-
    accredited training of departmentalemployeem and
    others in cooperativepublic health activities is
    authorized from funds appropriatedherein in order
    to keep such individualsabreast of current trends




                              -2662-
Hon. Robert 8. Calvert, page 2      (c-551)


     and developmentsin public health. Training stip-
     ends may be paid to these individualswhen Federal
     funds are granted to the Department for this purpose.
     In addition, a program of accredited training la
     authorized to be financed from Federal funds herein
     appropriated,but not to exceed ten departmental
     employees~foreach fiscal year."
          I. . .

         “0.   Personnel training. At the discretion
    of the respective governing boards, ewloyees may
    be allowed a reasonabletime without loss of salary
    to attend recognized schools, clinics, or conferences,
    for training purposes.   Any regular registrationfee
    may be paid out of appropriatedfunds. No funds
    herein appropriatedmay be expended for transporta-
    tion, meals or lodging for such personnel attending
    schools, clinics or conferenceswhen leave from
    regular duty exceed8 thirty 30) calendar days. If
    any such leave from regular 6uty shall exceed
    thirty (30) calendar days, the employee may be
    paid notto axceed fifty per cent (50s) of his
    regular salary   and shall receive no emoluments
    for himself or his family during such leave for
    training purposes.”
          From the letter of the Health Department, attached to
your request, it is stated that there is in existence an agreement
with the Federal Governmentwhereby Federal funds are nade available
to the Departrent of Health, whikh contains the followingprovision%
         'Federal funds will be used for the payment of
    training stipends, tuition and fees, and travel
       enrrekfor trainee8 who are receiving a-ted
    +i%is-g.'
          House Bill No. 12, Acts of the 59th Legblature,  Regular
Session, 1965, contalnr further provisions which are gernane to
the question raised, in that we are concerned with both State and
Federal funds. Article V, Sections 27 and 28 of the Act appro-
priates the Federal funds and stipulates the conditionsunder
which such funds nmy be expended.
          "Sec. 27. ',FEDRRALFRNDS APPROPRIATED FOR WE.
     Any funds received by the agencies of the State
     named in this Act fron the United State8 Govemnent


                                 -2663-
Hon. Robert S. Calvert, page 3 (C-551)


     are hereby appropriatedto,aruch,agencies for the
     purposes for which the Federal grant, allocation, aid
     or payment was made, subject to the provisions of
     this Act. Within thirty (30)' daya after the receipt
     of any such Federal grmt8, alloca ions, aid or
     payments, the amounts thereof end,Fhe purposes for
     which they were made shall be reported to the Governor
     and the Legielati.veBudget Board.
          "Sec. 28. FEDERAL CONTRACTS AND AGRRRMRRTS.
     Hone of the Federal funds appropriatedfor use
     by the terms of this Act way be expended pursuant
     to a contract or agreement with the Federal Govern-
     ment unless aud until the appropriateState agency
     has filed a copy of such contract or agreement with
     the Secretary of State for recording. Provided,,
     however, that copies of research contracts claaslfied
     in the interest of National Security shall not be
     filed, but in lieu thereof a statement that such
     a contract has been made shall be filed."
          In addition, itmediately following the appropriation
to the Department of Health, the Act contains the following
provision:
          'The appropriationsherein made may be used to
     match Federal funds granted to the State for the payment
     of personal services, and other necessary expenses in
     connectionwith the administrationand operation of a
     State program of public health servlces. The State
     Board of Health is hereby authorized to receive and
     disburse in accordancewith plans acceptable to the
     responsible Federal agency, all Federal monies that
     are made available (Iflcludlnggrants, eaxWJW3,
     allotments, refunds and reimbursements)to the State
     for such purposes, and to receive, administer, and
     disburse Federal funds for Federal regional prograIa6I
     in accordanceMith plans agreed upon by the Depart-
     ment of Health and the responsibleFederal agency, and.
     such other activities as come under the authority of
     the State Board of Health, and such monies are appro-
     priated to the speaiflc purpose or purposes for which
     they are granted, or otherwise lnadeavailable."
          It is a cardinal rule of constructionthat all language
and every part of a statute shall be given affect if reasonably
possible. In other words, effect end aeauing should be given to


                              -2664-
Ron. Robert 9. Calvert, page 4 (C-551)


each and every sentence, clause, phrase and word of the Act as
nearly as th%x can be done, consistentlywith the objective
purpose and intent of the legislature. Banks v. State, 28 Tex.
E$ (;G$6&;   Eddins-WalcherButane Company v. Calvert, 156 Tex.
           W 2d g-7)         . den.; 53 Tex.Jur.2d. 227, Statutes,
Sect 159. Pursuant to thirrule a court that is called upon to
           l   l

interpret a statute will conside;, examine, read and view the Act
in its entirety and will aeek to harmonize all of ite parts, If
possible, according to the evident intent of the Legislature.
         ,,Because:,.~we'ara
                         hert~dealihgwSth:-fund8derived from two
sources, State and Federal, your question is twofold.
          Therefore, applying the above rule to the situation under
coneldaration,we are of the opinion that the legislature intended
for the funds received by the Department of Health from the Federal
Government to be expended in the manner and for the purposes and
the reasons set forth in the agreementbetween the Department of
Health and the Federal Government.   As haa been earlier held by
this office, funds received by a 8tate agency for a specific
purpose from the Federal   Government,are "trust ortisppcial"
f’wds and must be expended   in accordance with the terma of the
agreement under which the funds were received. Attorney General's
Opinions C-474 and C-530 (1965).
          We are of the further opinion that the legislature
intended that the State fund8 appropriatedto the Health Depart-
ment for personnel @raining to be expended in accordancewith
Article II, Section 2 (e) above quoted.
                          SWNNARY
           Federal 'trust" funds appropriatedto the
      Health Department may be expended for transporta-
      tion, meals and lodging for personnel attending
      lsabools,clinics or conferenceswhen leave from
      regular duties exceed thirty (30) calendar days
      in accordancewith the agreement under which
      the funds are received; however, State derived
      funds appropriated to such department for personnel
      training may,not be expanded for this pnrpoee
      other than in accordance with Article II, Section
      2(R) of the General AppropriationaAct (1965).




                                -2665-
Hon. Robert S. Calvert, page 5 (c-551)


                               Yours very truly,
                               WAGGONER CARR
                               Attorney General




JX!:ra:sj
APPROVED:
OPINION COMKU!TEE
"J.;. Ge;p;rt, ChaIrman
 . .
Kerns Taylor
w. E. Allen
Dean Arrington
APPROVEDFOR~AT%l~~G~~L
BY: T. B. Wright




                              -2bbb-